Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 7, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148613-4(137)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  DWIGHT PRYOR, JR., a Minor, by FELICIA
  PRYOR, as Next Friend,
             Plaintiff-Appellee,
                                                                    SC: 148613-4
  v                                                                 COA: 301942, 307944
                                                                    Wayne CC: 08-124463-NO
  HARPER HOSPITAL-DMC, d/b/a DMC
  HOSPITAL PARTNERSHIP,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply brief in this application for leave to appeal is GRANTED. The reply
  brief will be accepted as timely filed if filed on or before March 18, 2014.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                March 7, 2014
                                                                               Clerk